Case 3:09-cv-04980-SI Document 104-26 Filed 03/08/19 Page 1 of 4




EXHIBIT 14
                     Case 3:09-cv-04980-SI Document 104-26 Filed 03/08/19 Page 2 of 4




        From:                        Jeff Frick
        Sent:                        Monday, July 14, 2003 11:10 AM
        To:                          Barry Lee; Beth Bell
        Subject:                     Yasmin Strategy for FDA call on Monday


        Attached is an e-mail that was sent to Schering this weekend. We have not yet received a response. Please review our
        suggestions first, before working on the following points. It will provide you a basis on our response strategy.

        In order to prepare for the FDA discussions, please provide me with all documentation on competitive activity with
        respect to VTE (please include medium used to communicate, time-line of initiative, and estimated reach and frequency
        of program. We may use this information with the FDA to support our stance that spontaneous event reporting is
        inflated.

        If labeling changes come, then we need to plan to deal information dissemination. Please work on the following:

        Please look back at desorgestrel and identify the time frame when third generation, became controversial. If possible try
        to determine how Organon dealt with this issue. Ortho switched from desorgestrel promotion to Cyclen promotion and
        attempted to bury Organon. What type of impact did these labeling changes and Ortho activity have on Desogen?
        If labeling changes come, then we will need to quickly train speakers and the sales force on this data. Please develop an
        educational and issues management plan for such an event. Let's keep this plan within a small internal group since we
        still plan to discuss the need for labelling changes with the FDA. If labeling does not change, we will still need to plan to
        communicate EURAS data.


        Thanks,

       jeff



              Forwarded by Jeff Frick/MV/USR/SHG on 07/14/03 06:51 AM


               Jeff Frick
        07/13/03 11:00 AM


       To:      Juergen Dr. Dinger/BE/USR/SHG©SCHERINGGROUP
       cc:      Philip Smits/BE/USR/SHG@SCHERINGGROUP
       Rolf Dr. Schuermann/BE/USR/SHG@SCHERINGGROUP
       Marie Foegh/MV/USR/SHG@SCHERINGGROUP
       Don Atkinson/MV/USR/SHG©SCHERINGGROUP
       Maureen Cronin/BE/USR/SHG@SCHERINGGROUP
       Reinhard Franzen/VVA/USR/SHGra)SCHERINGGROUP
       Ann-Mari Bresky/MV/USR/SHG©SCHERINGGROUP
       June Bray/MV/USR/SHG©SCHERINGGROUP
       Sharon Brown/MV/USR/SHG©SCHERINGGROUP
       Nancy Velez/MV/USR/SHG@SCHERINGGROUP
       Lawrence Platkin/VVA/USR/SHG@SCHERINGGROUP
       Subject:         Yasmin Strategy for FDA call on Monday

       Dear Juergen,

       The FDA will be calling Berlex on Monday to suggest next steps for labelling changes for Yasmin. Outlined below is
       potential strategy that evolved from discussions with Jeff Borenstein this weekend. If you agree with this approach, then
       we will need confidence intervals calculated for the EURAS study by early Monday our time. We are having a meeting
       Monday at 8:30 am EST with the Berlex task force. I have asked Maureen to set up a teleconference for 9 am with the
       Schering task force.
                                                                     1




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                              BHCPYAZ008972298
                      Case 3:09-cv-04980-SI Document 104-26 Filed 03/08/19 Page 3 of 4




        Thanks,

        jeff

               Forwarded by Jeff Frick/MV/USR/SHG on 07/13/03 10:12 AM


               "Borenstein, Jeff, M.D." <Jeff.Borenstein@cshs.org >
        07/12/03 11:59 PM


        To:      lefffrick©berlex.com " <jefffrickgberlex.com >
        cc:
        Subject:          Yasmin

        Hi Jeff,

        Background

       To summarize our conversation today, I believe that from the perspective of
       the FDA, the issue of VTE is simply an unknown. On the one hand, they have
       surveillance data that suggests a potentially higher rate. As this data is
       not comparative, and no true denominator is known, these data are difficult
       to interpret. However, they may be appropriate for comparing across
       different OC brands, assuming no selection bias in prescribing or
       ascertainment/reporting bias in the report of outcomes. The potential for
       bias can be postulated in any such situation, but as a regulatory agency,
       without proof and some ability to quantitate the effects of bias, the FDA
       has no way to incorporate this concern in their interpretation of the data.

       The EURAS and Ingenix data will be extremely helpful, when sufficient
       experience has accumulated. As neither study is powered at this point to
       conclusively evaluate the relative risk of VTE with Yasmin, I'm not certain
       how the FDA can incorporate these data at the present time.


        Strategy to Avoid Labeling Change

       One possible approach is to determine the 95% confidenrie limitc and the
       absolute risk difference based on the EURAS data before Monday's FDA call.
       VVhat you could then state is that you know the rates of VTE and ATE so far
       favor Yasmin, and that the 95% confidence intervals define a range of
       possibilities for the estimate of this effect. These estimates will range
       from positive to negative (i.e., the RR will cross 1), but they will be
       weighted towards the beneficial end, considering your results thus far. You
       could then state this in terms of a risk difference, saying, for example,
       that, based on the EURAS data, X more VTEs per 100,000 could occur with
       Yasmin, but that as many as Y more VTEs might be averted: Y will be greater
       than X. The X more VTEs will still be a problem for the FDA from both a public health and liability perspective. We have
       not shown an additional benefit for Yasmin beyond contraception. Therefore, we need to suggest a benefit that could
       offset the potential risk so that FDA can refer to if the "X rate" becomes a reality.

       You could then add, as you suggested, that the antihypertensive
       effect of Yasmin still would support a positive risk-benefit profile, even
       if it were to turn out, in the end, that the rates of VTE with Yasmin were
       higher.

       You could try to support the positive risk-benefit argument with data from
       an article I gave Marie Foegh recently (Schwingl PJ et al., Estimates of the
       risk of cardiovascular death attributable to low dose oral contraceptives in
       the United States; American Journal of Obstetrics and Gynecology 1999;

                                                                      2




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                         BHCPYAZ008972299
                    Case 3:09-cv-04980-SI Document 104-26 Filed 03/08/19 Page 4 of 4




        180(10):241-9). The authors conclude the attributable risk for CVD events
        from OCs is very small. This is not the point. In this article, they
        calculated that the risk of death from CVD in OC users varied from 0.65 per
        100,000 to 29.41 per 100,000, depending on age and smoking. They stated that
        25-50% of all myocardial infarctions in this group are fatal compared to 1 in
        100 cases of VTE. From a mortality standpoint, even a rate of 20
        VTEs/100,000 WY more with Yasmin will only result in 0.2/100,000 additional
        deaths. By comparison, reducing CVD death by reducing BP with Yasmin by 10%
        (i.e., by 0.07 to 2.94 per 100,000), for example, would lead to a net
        benefit, except in those at extremely low risk for CVD death.


        Approach if FDA Still Insists on Labeling Change

        If the FDA insists that labeling changes must be made, then I would suggest
        that you request a description of the known facts be added without editorial
        comment. You could probably have something like "Based on spontaneous VTE
        reports, the rate of VTE with Yasmin may be higher than other OCs. Early
        prospective controlled data representing 35,000 WY of experience shows
        Yasmin may have a lower rate than other OCs, with a potential risk
        difference of X to Y." You could then offer to update the information as
        new data become available. I believe that the EURAS data, possibly combined
        with the Ingenix data if the FDA can wait until the end of October (and
        assuming these data support the early EURAS results) would persuade most
        clinicians that Yasmin is probably safe in this regard. It may also help to
        raise the general issue of VTE in OC users and possibly avert inappropriate
        Yasmin prescribing.




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                              BHCPYAZ008972300
